UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No.   11-2131


SOLOMON STRATTON,

                Plaintiff – Appellant,

           v.

MECKLENBURG COUNTY DEPARTMENT OF SOCIAL SERVICES; US
DEPARTMENT OF HEALTH & HUMAN SERVICES; UNITED WAY OF
CENTRAL CAROLINAS; FOUNDATION FOR THE CAROLINAS; COUNCIL
FOR CHILDREN'S RIGHTS; BRETT LOFTIS; MARTHA CURREN; DAVID
CAYER;   YVONNE   MIMS-EVANS;   ELIZABETH  MILLER-KILLEGREW;
MARGARET SHARPE; SIDNEY EAGLES; JOHN MARTIN; MARTHA GEER;
PATRICIA   TIMMONS-GOODSEN;   MECKLENBURG  COUNTY;   RICHARD
JACOBSEN; TYRONE WADE; TWYLA HOLLINGSWORTH; DONNA FAYKO;
GRETCHEN CALDWELL; SHERRI GLENN; DAVID FEE; LISA LOOBY;
SUSAN MILLER; KATHERINE DORMINEY; ROBERT ADDEN; RICHARD
LUCY; MICHAEL SCHMIDT; CAROLINAS HEALTHCARE SYSTEM,

                Defendants – Appellees.

-------------------------------------

PETER BOWMAN RUTLEDGE,

                Court-Assigned Amicus Counsel.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Norton,
District Judge. (3:10-cv-00137-DCN-KM)


Argued:   March 22, 2013                     Decided:   May 31, 2013


Before KING, GREGORY, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.   Judge Gregory wrote
a separate concurring opinion.


ARGUED:    Lucas D. Bradley, UGA APPELLATE LITIGATION CLINIC,
Athens, Georgia, for Court-Assigned Amicus Counsel.         Robert
Evans Harrington, ROBINSON, BRADSHAW & HINSON, PA, Charlotte,
North Carolina; Robert S. Adden, Jr., Charlotte, North Carolina,
for Appellees.     ON BRIEF: Peter B. Rutledge, Matthew V.H.
Noller, UGA APPELLATE LITIGATION CLINIC, Athens, Georgia, for
Court-Assigned Amicus Counsel. Sinead Noelle O’Doherty, Adam K.
Doerr, ROBINSON, BRADSHAW & HINSON, PA, Charlotte, North
Carolina, for Appellees Council for Children's Rights and Brett
Loftis; Michael Gray Gibson, DEAN & GIBSON, LLP, Charlotte,
North Carolina, for Appellee United Way of Central Carolinas.
Grady L. Balentine, Jr., Special Deputy Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees Martha    Curren,   David  Cayer,   Yvonne   Mims-Evans,
Elizabeth Miller-Killegrew, Margaret Sharpe, Sidney Eagles, John
Martin, Martha Geer, and Patricia Timmons-Goodsen.         Charles
Evans Johnson, ROBINSON, BRADSHAW & HINSON, PA, Charlotte, North
Carolina, for Appellee Carolinas Healthcare System.          Kelly
Suzanne Hughes, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Charlotte, North Carolina, for Appellee Foundation for the
Carolinas; Cynthia L. Van Horne, POYNER SPRUILL LLP, Charlotte,
North Carolina, for Appellee Michael Schmidt; Richard Lucey,
Charlotte, North Carolina, for Appellee Richard Lucey.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Solomon Stratton appeals from the district court’s Order of

September 16, 2011, which adopted the report and recommendations

of a magistrate judge and dismissed the operative complaint in

this case for lack of subject matter jurisdiction, pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure and the

Rooker-Feldman     doctrine.        See       Stratton       v.    Mecklenburg    Cnty.

Dep’t of Soc. Svcs., 3:10-cv-00137 (W.D.N.C. Sept. 16, 2011),

ECF   No.   115   (the     “Order”). 1        The    complaint       alleges     that   a

centuries-old     international      child          trafficking      enterprise     had

orchestrated and caused the termination, by the state courts of

North     Carolina,   of    the   parental          rights    of    Jack   and    Kathy

Stratton (sometimes referred to as the “Strattons”) with respect

to nine of their children.           The complaint alleges eight claims

involving a total of thirty defendants, including governmental

entities, charitable organizations, and various judges and other

individuals.      As explained below, we are satisfied to affirm the

dismissal by the district court, relying on the Rooker-Feldman

and substantiality doctrines.




      1
       The district court’s unpublished Order is found at J.A.
475-76. (Citations herein to “J.A. ____” refer to the contents
of the Joint Appendix filed by the parties in this appeal.)



                                          3
                                        I.

                                        A.

      On March 22, 2010, Solomon Stratton and his father, Jack

Stratton, filed their pro se complaint in the Western District

of North Carolina.           Six months later, on September 24, 2010,

they filed an amended pro se complaint, which constitutes the

operative complaint in this appeal (the “Complaint”). 2                Although

the       plaintiffs     initially   sued      only       one   defendant,   the

Mecklenburg County Department of Social Services (the “County

DSS”),     the   Complaint   names   twenty-nine      additional     defendants,

including        three   governmental       entities, 3    several    charitable

organizations, 4 and more than twenty individuals, eight of them

North Carolina judges. 5

      2
          The Complaint is found at J.A. 96-159.
      3
       The governmental defendants include the United States
Department of Health and Human Resources, North Carolina’s
Mecklenburg County, and the County DSS (named only in the
initial pro se complaint).    Although the County DSS was not
specifically named as a defendant in the Complaint, it has been
treated as a party defendant in the district court and
throughout these proceedings.
      4
       The charitable defendants are the United Way of Central
Carolinas, the Foundation for the Carolinas, the Council for
Children’s Rights, and the Carolinas Healthcare System.
      5
       The individual defendants include Brett Loftis, Director
of the Council for Children’s Rights; Martha Curran, a court
clerk in Mecklenburg County; David Cayer, formerly a state judge
and now a federal magistrate judge; Yvonne Mims-Evans, a state
judge;   Elizabeth  Miller-Kelligrew,  a  former   state  judge;
Margaret Sharpe, a former state judge; Sidney Eagles, a former
(Continued)
                                        4
      The various claims generally stem from the state courts’

termination of the parental rights of Jack and Kathy Stratton

with regard to nine of their ten children, including plaintiff

Solomon Stratton.            The Complaint consists of sixty-four pages

and more than 400 paragraphs.                Its extensive allegations relate,

inter alia, to the seizure in 2001 of the Stratton children by

the   County     DSS,    the      termination       of    the    Strattons’          parental

rights    by    the    North      Carolina       courts,       and    the     court-ordered

placement of their children into foster care.                           For example, the

Complaint alleges that the “[p]laintiffs and their family are

victims    of     an     Enterprise      engaged          in     international         child

trafficking [that] seizes children for purposes of pedophilia

and   human     child    sacrifice.”             Complaint       ¶ 443.         It    further

alleges that these occurrences were part of what it denominates

an    “International           Luciferian         Child        Trafficking           Criminal

Enterprise.”           Id.   at    5.        This    enterprise          is    part    of   a

“Rothschild-Rockefeller-Illuminati-Federal                           Reserve-New       World




state judge; John Martin, a state judge; Martha Geer, a state
judge; Patricia Timmons-Goodsen, a former state judge; Richard
Jacobsen, former County DSS director; Tyrone Wade, deputy
Mecklenburg County attorney; Twyla Hollingsworth, County DSS
attorney; County DSS supervisors Donna Fayko, Gretchen Caldwell,
Sherri Glenn, David Fee, and Lisa Looby; County DSS social
worker Susan Miller; former County DSS supervisor Katherine
Dorminey; County DSS attorney Robert Adden; attorney Richard
Lucey; and attorney Michael Schmidt.



                                             5
Order    conspiracy”       that   began       with    the     establishment          of   the

Rothschild banking empire in 1744 in Frankfurt, Germany.                                   Id.

¶ 359.       Through    the   “Rothschild           control       of   the    issuance     of

money,”      the    Rothschilds       and     the     Illuminati         were    able      to

“systematically        take    over     and        control     the      governments        of

Europe.”       Id. ¶ 51.      These conspirators thereafter successfully

obtained control of the government of the United States, through

the establishment of the Federal Reserve system, and they now

control “every major business corporation,” as well as “[e]very

government on earth.”         Id. ¶¶ 73, 74.

       As a result of the foregoing, the Complaint explains, our

entire planet is “now operating under a Luciferian (Satanic)

shadow world government.”               Complaint ¶ 74.                In addition, the

Complaint       contends      that     “an        international          Satanic      child

trafficking         conspiracy       operates         within       ‘child       protective

services’ and the CIA,” with “a CIA covert child trafficking

operation”      providing     children        “used    by    Satan      worshippers        for

human sacrifices.”         Id. ¶¶ 101, 107.            The Complaint continues in

that    same   vein,    alleging       that       “there    are    approximately          four

million practicing Satan worshippers across the United States,

many    of   them    operating    at    the       highest     levels     of    the   United

States government.”           Id. ¶ 102.            In addition, “pedophile sex

orgies with high ranking federal officials” occur at the White

House and at the “Bohemian Grove,” where, for more than 120

                                              6
years,       “world     leaders     have . . . participate[d]       in     bizarre

Satanic rituals.”         Id. ¶¶ 104, 109-10.

         The Luciferian conspiracy allegations of the Complaint are

interwoven       into     various     descriptions    of     the   state     court

proceedings concerning the Strattons that occurred more than ten

years ago in North Carolina.              According to the Complaint, the

conspiracy procured the seizure of the Stratton children through

the fabrication of various court documents, in order to obtain

jurisdiction over the Stratton family and its members outside of

their county of residence.             It is alleged that, following the

removal and detention of their children, the Strattons were not

afforded the notices and hearings mandated under North Carolina

law. 6       The Complaint also alleges that the defendants’ actions

were motivated in part by the Strattons being Christians and

their children biracial.             It then alleges that, while in the

custody of the County DSS, plaintiff Solomon Stratton was forced

to   attend     public    school     against   his   will,   and   that    he   was


         6
       The Juvenile Code of North Carolina is codified at Chapter
7B of the North Carolina General Statutes. Subchapter I thereof
establishes procedures for the processing in the state courts of
juvenile cases involving abuse, neglect, and dependency.      See
N.C. Gen. Stat. §§ 7B-100 to 1414.     Those procedures include,
inter alia, the appointment of counsel for indigent parents, the
appointment of guardians ad litem to represent juveniles, and
the conduct of various judicial proceedings to assess and
determine the need for custody by the state. See id. §§ 7B-506,
601, 602.



                                         7
subjected   to   medical      procedures   to   which   neither   he   nor   his

parents consented.

     On   the    basis   of   its   extensive    factual   allegations,      the

Complaint identifies eight causes of action:

     Claim I (42 U.S.C. § 1983):    The defendants conspired
     to violate the plaintiffs’ rights under multiple
     amendments to the Constitution of the United States.

     Claim II (42 U.S.C. § 1985):           The defendants,
     motivated by race, religion, and sex, conspired to
     violate the plaintiffs’ constitutional rights.

     Claim III (18 U.S.C. § 1964):         The defendants
     conspired,   in   furtherance of  the   international
     criminal enterprise, to commit, inter alia, child
     kidnapping, child torture, ritualistic child sexual
     molestation, drugging of children, and human child
     Satanic sacrifices.

     Claim IV (18 U.S.C. § 1595):    The defendants violated
     the Thirteenth Amendment by forcing Solomon and his
     siblings into slavery and involuntary servitude.

     Claim V (42 U.S.C. § 2000d): The defendants violated
     Title VI of the Civil Rights Act of 1964.

     Claim VI (42 U.S.C. § 2000bb-1):     The Department of
     Health and Human Services of the United States (the
     “DHHS”)   violated   the   plaintiffs’   rights  under
     Religious Freedom Restoration Act.

     Claim VII (assault and battery):       The defendants,
     except defendant Schmidt, committed the state law tort
     of assault and battery by kidnapping Solomon and
     subjecting him to medical examinations without his
     consent or the consent of his parents.

     Claim VIII (legal malpractice): Defendant Schmidt, an
     attorney, committed legal malpractice against Jack
     Stratton by refusing to turn over his Stratton case
     file.



                                       8
For relief, the Complaint seeks a declaration from the federal

district court that “all orders and judgments used to kidnap and

hold [the Stratton children] are void and vacated,” plus damages

in excess of two and one-half billion dollars.                   Complaint 63.

                                            B.

                                            1.

        On December 18, 2000, the County DSS received a report that

the   children       of   Jack   and    Kathy        Stratton,   one    of   whom     was

plaintiff Solomon Stratton, were living in a home in Charlotte,

Mecklenburg        County,   North     Carolina,       with   inadequate       heat   and

food. 7        The   following       day,       several     County     DSS   employees

approached the Stratton home, where they observed the children.

Later on December 19, 2000, the Strattons and their children

moved       from   Mecklenburg   County         to   neighboring      Gaston    County.

When the County DSS employees returned to the Stratton home in

Charlotte on December 20, 2000, they found it empty, and they

inquired about the family’s absence from Jack Stratton’s mother,

Joan Stratton, who lived next door.                    Joan, however, “refus[ed]

to provide the . . . whereabouts of the father and family or

where she believe[d] they might be.”                      J.A. 200.     As a result,

        7
       Our recitation of the pertinent facts is drawn primarily
from the pleadings, the exhibits thereto, and various state and
federal court records.      The North Carolina court records
referred to herein are judicially noticed and accepted as
accurate and factual.



                                            9
the County DSS filed a petition in the state district court in

Mecklenburg       County    on   December        21,     2000,     alleging       that   Joan

Stratton was “interfering with [the County DSS’s] ability to

investigate to determine the juveniles’ condition,” and seeking

an order prohibiting further interference by her.                         Id. 8

      A summons was promptly issued by the state district court

directing Joan Stratton to appear the following day, December

22,   2000,    in    Charlotte,       where       a    hearing      was       conducted     by

defendant Cayer (then a North Carolina judge) on the petition. 9

Defendants Wade, Caldwell, Dorminey, and Fayko, as officials of

the   County      DSS,   were      present    on       its    behalf,     and     defendant

Caldwell presented          evidence    in       support      of   the    petition.         On

January     26,     2001,    the    state        court       entered     an    order      (the

“Juvenile Order”) containing findings regarding the conditions

of the Stratton home, the welfare of the Stratton children, and

the obstructive conduct of Joan Stratton. 10                        More specifically,

the state court found that “none of the nine children had coats

and [they] appeared very dirty and unkempt.”                         Juvenile Order 2.
      8
       The Mecklenburg County District Court is comprised of
various divisions, including a Juvenile Court Division.    For
ease of reference, we use the term “state district court” when
referring to proceedings therein.
      9
       Judge Cayer served several years as a North Carolina
judge, and in 2009 was appointed as a United States magistrate
judge.
      10
           The Juvenile Order is found at J.A. 206-10.



                                            10
One of the children “appeared to be blind or visually impaired,

[and] was leaning on his mother and appeared to need assistance

with walking due to some physical limitation or disability.”

Id.

       In the kitchen of the Strattons’ Charlotte home, according

to    the   Juvenile       Order,    the   County        DSS   employees     observed    “a

large hole in the center of the ceiling with a large plastic

barrel collecting water that was dripping from the ceiling.”

Juvenile Order 2.               There was no food in the home other than a

small amount “of ground beef and Kool-Aid.”                         Id.     In addition,

“[t]he bedroom had no furniture at all other than some form of

foam mat on the floor.”             Id. at 3.        Although Kathy Stratton told

the County DSS officials that “the children were being home-

schooled,” the officials observed “no books, pens, tablets, or

anything     that       would    suggest    any    form    of    education     was   being

provided in the home.”               Id.     Furthermore, “at least one child

appeared to have some sort of speech impediment.”                             Id.    After

finding that the Stratton home had been vacated, and that Joan

Stratton          “ha[d]        obstructed        and      interfered         with      the

investigation,” the Juvenile Order concluded that the Stratton

family      was    “fleeing       from     [the    County        DSS],”    ordered    Joan

Stratton      to        fully    cooperate        with     its    investigation,        and

authorized        the    County     DSS    “to    take     whatever       measures   [are]



                                             11
necessary to locate the whereabouts of [the] family in order to

ensure the needs of the juveniles are met.”                   Id. at 3-4.

                                         2.

       On January 30, 2001, the County DSS filed a petition in the

state district court alleging that the ten Stratton children

were    neglected    and    dependent.        The    neglect     petition     alleged

that, when observed by the County DSS on December 19, 2000,

“[t]he children were noticed to be extremely dirty, unkempt,

[and] inappropriately dressed for the conditions.”                         J.A. 220.

In    addition,    “[o]ne    child   appeared       to   be   blind   or    otherwise

physically handicapped,” and another child had diabetes.                          Id.

Regarding the Stratton home, the neglect petition recited that

       [t]he family was living in squalid conditions.    The
       home had three small rooms and a bathroom. There were
       holes in the ceiling in the kitchen and bathroom.
       There was no running water or working plumbing
       facilities, no bedding and only sparse furnishings in
       the other room. There was little to no food observed
       in the home; however, there was a large tub in the
       kitchen,   containing   floating   debris, collecting
       dripping water which appeared stagnated.

Id.     As   for    the    children’s    education,       the    neglect     petition

alleged that “the children have not attended school at all,” and

that “[t]here are no records to support [that] the mother has

been licensed to home school the children.                     In addition, there

was nothing in the home to indicate the children were being

educated at home.”          Id.   The neglect petition explained that the

Stratton family had “relocated to Gaston County, but have gone

                                         12
underground,” and it expressed “concerns regarding the quality

of care the children might be receiving and the environment in

which they might be living.”                 Id. at 221.

       Based on the conditions previously observed at the Stratton

home in Charlotte, as spelled out in the Juvenile Order, and on

the family’s move from Mecklenburg County to Gaston County, the

neglect petition requested a determination by the state district

court       of   whether     the    children       were     “in      need    of   the    care,

protection, or discipline of the State.”                          J.A. 221.       That very

day,    the       state     court    entered       a    custody      order    placing      the

Stratton children in foster care, with a hearing on the neglect

petition         to   be    held    within    seven       days. 11      Also      that    day,

employees        of   the    County    DSS    travelled       to     neighboring        Gaston

County and took custody of the Stratton children.

       On February 2, 2001, the state district court conducted a

hearing on the matter, and the custody order was superseded by

an   order       placing     the    children       in   foster       care    pending     final

adjudication of the neglect petition.                         The foster care order

       11
        Judge Mims-Evans, a judge in Mecklenburg County, entered
the custody order of January 30, 2001, finding that the Stratton
children’s continuing presence in the family home was contrary
to their welfare and best interests, explaining that “the
juvenile[s] [are] exposed to a substantial risk of physical
injury . . . because the parent, guardian, or custodian has
inflicted the injury or abuse; created the conditions causing
the injury, abuse, or exposure; failed to provide, or is unable
to provide, adequate supervision of protection.” J.A. 212.



                                              13
adopted the allegations of the neglect petition as its findings

of fact, confirmed that Jack and Kathy Stratton were represented

by counsel, and noted that they had consented to the continuing

custody of their children by the State of North Carolina.                            The

foster care order also authorized parental visitations with the

children, directed the Strattons to cooperate with the County

DSS, and instructed the County DSS to assist the Strattons with

efforts to procure adequate housing.

       A    family     services      case   plan,    prepared      by   a   County   DSS

social worker on February 16, 2001, and filed in the federal

district court proceedings, identifies the Stratton children and

reflects that the County DSS’s permanent plan was the Stratton

family reunification.           Not long after the Stratton children were

placed in foster care, however, the County DSS ascertained that

none       of   them    had   been    properly       immunized.         Their    parents

objected to any such immunizations on religious grounds.                              On

July 3, 2001, the state district court ruled that it was in the

best interests of the Stratton children to receive the necessary

immunizations.           See In re Stratton, 571 S.E.2d 234 (N.C. Ct.

App. 2002) (“Stratton I”).

       The      Strattons     thereafter          appealed   the     state      district

court’s immunization order and its denial of their religious

objections       with    respect      to    immunizations.         In    its    decision

rejecting that appeal, the Court of Appeals of North Carolina

                                             14
characterized the Stratton home, prior to the children’s removal

therefrom,   as   being   in   “severe    disrepair,”   with   the    family

“living in squalid conditions.”         Stratton I, 571 S.E.2d at 235. 12

More specifically, the court related that

      [i]n the kitchen, a large tub caught water dripping
      from the ceiling.       The tub of water had debris
      floating in it.      The plumbing facilities were in
      disrepair.     No   beds   or   mattresses  were   found
      throughout the home.        Only two working kerosene
      heaters were seen in the home, despite the cold
      outside temperature as evidenced by the sleet and
      freezing rain earlier that day.        The [County DSS]
      workers found almost no food in the home.       Although
      the father-appellant told the workers that mother-
      appellant had been home schooling the children, the
      workers found no records or educational materials to
      support that claim.     Appellants stated that none of
      the children had ever attended public school.

Id.   The Strattons thereafter sought further judicial review in

the    Supreme    Court   of    North     Carolina,     but    were    again

unsuccessful.     See In re Stratton, 573 S.E.2d 512 (N.C. 2002)

(finding no right of appeal and denying discretionary review).

                                    3.

      On January 31, 2002, a year after the Stratton children had

been placed in the custody of the County DSS, the state district

court adjudicated the children as neglected and dependent.              Jack

Stratton then appealed that order to the court of appeals.                On

      12
        The court of appeals panel that rejected the Stratton I
appeal was comprised of Judges Sidney Eagles, John Martin, and
Patricia Timmons-Goodson, who are named as defendants in these
proceedings.



                                    15
October 14, 2002, while the appeal was pending, the County DSS

filed petitions in the state district court, seeking permanent

termination of the Strattons’ parental rights to nine of their

children. 13   According to these petitions, the Strattons were

unwilling to take the necessary steps to regain custody of their

children. 14   The termination petitions alleged that the Strattons

had repeatedly failed to comply with the court-ordered family

reunification plan by, inter alia, failing to obtain adequate

housing, failing to supply evidence of their employment, and

refusing to cooperate with a court-ordered parenting capacity

evaluation.    On June 10, 2003, the state district court granted

each of the petitions and terminated the parental rights of Jack

and Kathy Stratton to all their children save one.     As explained

by the court of appeals in August 2003,

     [o]n 10 June 2003 . . . [defendant Sharpe] entered an
     order,    following  several  months   of   hearings,
     terminating the parental rights of Mr. and Mrs.
     Stratton.    Based on the evidence presented at the
     hearings, [Judge Sharpe] concluded that the Stratton
     children were neglected . . . and that [the County
     DSS] had proven by clear, cogent, and convincing



     13
        By late 2002, the eldest of the Stratton children was
more than eighteen years old and no longer involved in the
proceedings.
     14
        Defendants Hollingsworth and Adden are the attorney-
signatories to the termination petitions.     Defendant Fee is a
County DSS official who reviewed the terminations of parental
rights petitions and verified their accuracy.



                                 16
        evidence   that  grounds   existed               to     terminate      the
        parental rights of the Strattons.

In   re     Stratton,       583   S.E.2d   323,    324    (N.C.    Ct.       App.    2003)

(“Stratton II”).         On the basis of the terminations, the court of

appeals dismissed as moot Jack Stratton’s appeal of the state

district court’s neglect and dependency rulings.                       See id. 15

      At least two additional orders were thereafter entered by

the Supreme Court of North Carolina that are pertinent to the

termination        of   the    Strattons’    parental         rights    by    the   state

courts.          First, on March 4, 2005, North Carolina’s high court

reversed the denial by the court of appeals of the Strattons’

request for an extension of time to prepare a record on appeal,

and it remanded for entry of an order granting the extension.

See In re I.S., 612 S.E.2d 128 (N.C. 2005). 16                   Second, on May 24,

2005,      the    Supreme     Court   of   North   Carolina       entered      an    order

denying Jack Stratton’s petition for extraordinary relief, by



      15
        The Stratton II opinion reflects that Jack Stratton was
then represented by defendant Schmidt, and that the court of
appeals panel was comprised of defendants Geer, Eagles, and
Martin.
      16
        The March 4, 2005 Order of the Supreme Court of North
Carolina reflects that Jack Stratton was proceeding pro se,
defendant Wade represented the County DSS, defendant Lucey
represented the guardian ad litem, and defendant Loftis
represented the Council for Children.  In sum, it appears that
the named defendants include the judges who have so far ruled
against the Strattons, as well as most of the lawyers who
represented parties adverse to them.



                                           17
which        he   unsuccessfully      sought      various     writs,   including

mandamus, prohibition, supersedeas, and a stay of judgment.                      See

In re I.S., 615 S.E.2d 293 (N.C. 2005).               Since 2005, there have

been no judicial proceedings conducted in the state courts of

North Carolina with respect to the Strattons and their children.

And there were no efforts made by the Strattons to secure relief

in the Supreme Court of the United States.                  The proceedings at

bar were not commenced until 2010. 17

                                         C.

     On October 4, 2010, ten days after the Strattons filed the

Complaint, the case was assigned to a judge in the District of

South        Carolina,   with   the     related     motions      referred   to    a

magistrate judge of that district.                 Jack and Solomon Stratton

thereafter        unsuccessfully      sought   recusal      of   the   magistrate




        17
        This litigation is not Jack Stratton’s first venture into
federal court. On October 2, 2002, he filed a federal complaint
seeking injunctive relief from an order entered in the child
custody proceedings in state district court. That complaint was
dismissed on the Rooker-Feldman doctrine.        See Stratton v.
Miller,   3:02-cv-00420  (W.D.N.C.   2002).     Additionally,  on
December 6, 2002, two weeks after the Supreme Court of North
Carolina rejected the Strattons’ challenge to the court-ordered
immunizations of their children, Jack Stratton filed a pro se
complaint in the Western District of North Carolina seeking
relief against the immunizations. It was dismissed for failure
to prosecute.   See Stratton v. Mecklenburg Cnty. Dep’t of Soc.
Svcs., 3:02-cv-00510 (W.D.N.C. 2002).




                                         18
judge.     For reasons of judicial efficiency, however, a second

magistrate judge was thereafter assigned to the case.

     On August 5, 2011, the magistrate judge filed his report in

the matter, recommending dismissal of the Complaint for lack of

subject matter jurisdiction, pursuant to Rule 12(b)(1) of the

Federal     Rules    of   Civil   Procedure     and   the     Rooker-Feldman

doctrine,    and    further    recommending    that   all     other   pending

motions be denied as moot (the “Report”). 18               In explaining its

recommendation concerning the various Claims in the Complaint,

the Report concluded that

     [t]he plaintiffs’ allegations of conspiracy, criminal
     RICO child trafficking, religious and racial genocide,
     assault, battery, intentional infliction of emotional
     distress,   malice,   constitutional  violations,  and
     statutory violations are all allegations that could
     and should have been raised in the state court
     proceedings, which were concluded over six years prior
     to the filing of this action.

Report 5.

     Jack    and    Solomon   Stratton    responded   to    the   Report   with

timely objections.        Their objections, however, did not dispute

the merits of the Report’s recommendation that the Complaint

should be dismissed under Rule 12(b)(1) and the Rooker-Feldman

doctrine, but instead asserted that the Report was “a complete

fraud,” and was “VOID, criminally fraudulent, and generated for


     18
          The Report is found at J.A. 367-74.



                                     19
the express purpose of obstructing justice.”              J.A. 278.       Their

objections to the Report further asserted that

     Jack and Kathy Stratton and their ten children were
     never parties in any North Carolina juvenile court
     proceedings and Jack and Kathy Stratton’s parental
     rights were never terminated.         Jack and Kathy
     Stratton’s minor children were never placed in foster
     care. [The magistrate judge’s] action constitute[s] an
     abuse of discretion and judicial conspiracy.

Id. at 381.    Jack Stratton, for himself only, then filed various

motions in the federal district court seeking, inter alia, the

magistrate    judge’s   “Immediate      Removal    From   the   Bench,”      and

requesting “Judicial Notice re Void ‘Juvenile Proceedings’ and

‘Appellate Decisions.’”      J.A. 14.

     The   objections   to   the   Report   were    rejected    by   Order    of

September 16, 2011, when the district court adopted the Report

and dismissed the Complaint. 19         The other pending motions were


     19
       The Report and Order relied on, inter alia, the following
authorities:   Berry v. South Carolina Dep’t of Soc. Svcs., 121
F.3d 697 (4th Cir. 1997) (unpublished table decision) (affirming
dismissal of parent’s complaint challenging actions against him
for child abuse); Salvetti v. Georgia Bar Ass’n, 2007 WL 433390,
at *1 (M.D.N.C. Feb. 6, 2007) (dismissing complaint challenging
“various custody actions throughout the past ten years in the
state courts of Georgia” on the basis of, inter alia, the
Rooker-Feldman doctrine); Burdick v. Pritchett & Burch, PLLC,
2008 WL 7542377 (E.D.N.C. Nov. 16, 2008) (dismissing, based on
the Rooker-Feldman doctrine, complaint alleging that plaintiff’s
former spouse’s lawyers and state court judges had manipulated
the legal system); Barbeau v. Gen. Ct. of Justice, 2010 WL
2812695 (E.D.N.C. June 15, 2010) (recommending dismissal, based
on the Rooker-Feldman doctrine, of complaint asserting “that
parental custody of [plaintiff’s] son and his visitation rights
were determined by the state courts in a manner that resulted in
(Continued)
                                     20
not resolved by the district court, but were rendered moot by

the    Order’s    dismissal        of   the    Complaint     for    lack    of    subject

matter jurisdiction.

       Following entry of the Order of September 16, 2011, Jack

and Solomon Stratton filed a document purporting to make further

objections to the Report.               Therein, the plaintiffs asserted that

the federal court proceedings were “void,” accused the presiding

district    judge      of    “crimes     of    false      imprisonment,      rape,      and

sodomy of little children and the disabled,” and asserted yet

again    that    “it   has    already     been     proven    that    Jack    and       Kathy

Stratton    and   their      ten    children       were   never    parties       and   [the

defendants] never had any jurisdiction over them.” J.A. 479,

483.     Those objections were not further addressed, and Jack and

Solomon Stratton filed a timely pro se notice of appeal from the

Order.     We have assigned amicus counsel to assist our handling




violations of his federal civil and Constitutional rights”).
Because the district court ruled that it lacked subject matter
jurisdiction under the Rooker-Feldman doctrine, it did not
address the defendants’ other alleged grounds for dismissal,
which  included,   inter alia,    the   substantiality doctrine,
insufficient service of process, statutes of limitations, and
absolute immunity.   For example, the Report relates that five
defendants were never served with process, including the DHHS,
which was the only defendant in Claim VI.



                                              21
and   resolution      of     the     appeal,         and    we    possess   jurisdiction

pursuant to 28 U.S.C. § 1291. 20



                                               II.

      We   review     de     novo    a     district         court’s     dismissal    of    a

complaint for lack of subject matter jurisdiction pursuant to

the Rooker-Feldman doctrine.               See Burrell v. Virginia, 395 F.3d

508, 511 (4th Cir. 2005).                 Our evaluation of an appeal is not

limited    to   the       grounds    relied          upon   by    the   district     court,

however, and we are entitled to affirm on any basis apparent

from the record.           See United States v. Smith, 395 F.3d 516, 519

(4th Cir. 2005).            Although we accept the well-pleaded factual

allegations     of    a    complaint       as       true,   and    we   draw    reasonable

inferences therefrom in the plaintiff’s favor, we do not blindly

accept     “allegations       that       are    merely      conclusory,        unwarranted

deductions      of   fact,    or     unreasonable           inferences,”       nor   do   we

accept “allegations that contradict matters properly subject to

judicial notice.”           Veney v. Wyche, 293 F.3d 726, 730 (4th Cir.

2002).     And although we are obliged to construe liberally the

allegations of a pro se complaint, we are not required to credit

outlandish conspiracy theories simply because a plaintiff does

      20
        Plaintiff Jack Stratton died during the pendency of this
appeal.   There has been no motion for substitution, and he is
therefore no longer a party. See Fed. R. App. P. 43(a)(1).



                                               22
not have a lawyer.        See Weller v. Dep’t of Soc. Svcs., 901 F.2d

387, 390-91 (4th Cir. 1990).



                                        III.

                                         A.

     As explained further below, we are satisfied to affirm the

district court’s dismissal of the Complaint in this case.                         In

doing so, we employ jurisdictional doctrines that are rarely

relied upon in the federal courts, that is, the Rooker-Feldman

doctrine and the substantiality doctrine.

                                         1.

     The    Rooker-Feldman          doctrine,    which     prohibits     the   lower

federal     courts     from        reviewing    or   rejecting         state   court

judgments,    serves     as    a    jurisdictional       bar   to   federal    court

review of each of the federal claims alleged in the Complaint.

We agree with the federal district court and the Report in that

respect.     The doctrine takes its name from two decisions of the

Supreme Court — Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923), and District of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983).            Simply stated, those precedents bar the

federal courts from exercising jurisdiction in “cases brought by

state-court losers complaining of injuries caused by state-court

judgments     rendered        before    the     district       court    proceedings

commenced and inviting district court review and rejection of

                                         23
those judgments.”         Exxon Mobil Corp. v. Saudi Basic Industries

Corp., 544 U.S. 280, 284 (2005).                  More recently, the Supreme

Court reaffirmed the propriety of applying the Rooker-Feldman

doctrine to a situation where “[t]he losing party in state court

filed suit in a U.S. District Court after the state proceedings

ended,      complaining   of     an   injury      caused   by    the   state-court

judgment and seeking federal-court review and rejection of that

judgment.”      Skinner v. Switzer, 131 S. Ct. 1289, 1297 (2011). 21

       Except in limited circumstances not applicable here, the

only federal court with the authority to reverse or modify the

judgments of state courts is the Supreme Court itself.                         Exxon

Mobil, 544 U.S. at 283 (citing 28 U.S.C. § 1257).                            In this

appeal, the submissions of the amicus counsel agree that the

Rooker-Feldman     doctrine      is     largely   applicable     to    the    various

claims.      He argues, however, that the pro se allegations of the

Complaint also allege an independent Fourteenth Amendment due

process challenge, under 42 U.S.C. § 1983, to the procedures

used    by    Mecklenburg      County    and   the    state     courts   of    North


       21
        In Skinner, the Supreme Court concluded that the Rooker-
Feldman doctrine would not, in the proper circumstances, bar a
plaintiff from asserting a claim under § 1983, cautioning that
when “a federal plaintiff presents an independent claim, it is
not an impediment to the exercise of federal jurisdiction that
the same or a related question was earlier aired between the
parties in state court.” Skinner, 131 S. Ct. at 1297 (internal
quotation marks omitted).



                                          24
Carolina for removing the Stratton children from the family home

and terminating the Strattons’ parental rights.                              To the extent

that any such due process claim may be derived from Claim I,

however, it fails to pass muster for a sound legal reason also

asserted    on   appeal       by    the     defendants         —     the    substantiality

doctrine.

                                                2.

     As    explained      by       the    Supreme        Court,      the    substantiality

doctrine    forbids     the    federal          district      courts       from    exercising

subject matter jurisdiction over claims that are attenuated and

insubstantial, absolutely devoid of merit, obviously frivolous,

or no longer open to discussion.                     See Hagans v. Lavine, 415 U.S.

528, 536-37 (1974).            The substantiality doctrine has also been

equated by the Court with a federal court’s dismissal of claims

that are “essentially fictitious.”                     Id. at 537.

     As     we   have     heretofore            explained,         application       of     the

substantiality doctrine “is especially important where a wholly

frivolous federal claim serves as a pretext to allow a state-law

issue, the real focus of the claim, to be litigated in the

federal system.”        Lovern v. Edwards, 190 F.3d 648, 655 (4th Cir.

1999).     And, when faced with clearly fictitious factual claims,

other      federal      courts           have        dismissed       them         under     the

substantiality       doctrine.           See,        e.g.,   Newby    v.    Obama,    681    F.

Supp. 2d 53, 56 (D.D.C. 2010) (dismissing “bizarre conspiracy

                                                25
theory”    related        to     “alleged       government      surveillance           and

harassment,” based on substantiality doctrine); Richards v. Duke

Univ., 480 F. Supp. 2d 222, 232 (D.D.C. 2007) (“Claims that are

essentially fictitious . . . such as those that allege bizarre

conspiracy       theories . . . warrant           a     dismissal        under     [the

substantiality doctrine].”) (internal quotation marks omitted);

O’Brien v. U.S. Dep’t of Justice, 927 F. Supp. 382, 385 (D.

Ariz.   1995)    (“On     their    face,    Plaintiff’s      allegations         are    so

bizarre and delusional that they are wholly insubstantial and

cannot invoke this Court’s jurisdiction.”)

                                           B.

     As    the    lower        court   properly       determined    in    its     Order

disposing of the case, the “plaintiffs’ allegations against the

defendants — to the extent they can be deciphered — relate

directly   to    and    are     inextricably      intertwined      with    the    North

Carolina     courts’      judicial      termination        of   Jack      and     Kathy

Stratton’s parental rights.”               See Report 7.        In their federal

court filings, Jack and Solomon Stratton were unrelenting in

their demand that the court take “judicial notice” of facts and

law that contradicted the state courts’ custodial orders.                          See,

e.g., J.A. 177 (requesting judicial notice that “the underlying

alleged Mecklenburg County Juvenile Court Orders are void ab

initio and legal nullities,” and that the Strattons’ “parental

rights have never been terminated according to law and their

                                           26
minor       children       continue     to    be     held     illegally”       (emphasis

omitted)).         Indeed, the plaintiffs recognize in the Complaint

that    the       actions    taken      by   the     County    DSS      were    directly

authorized and, in some cases, ordered, by the state courts of

North Carolina. 22

       As the amicus counsel acknowledges, to the extent Solomon

Stratton seeks to vacate and enjoin the state court judgments

relating to the juvenile proceedings, the termination of the

Strattons’ parental rights, and the custody issues respecting

their children, those claims have been irrevocably resolved by

the North Carolina courts and are barred by the Rooker-Feldman

doctrine. 23         See     Br.   of    Amicus      Curiae     22   n.2       (conceding

applicability        of    Rooker-Feldman         doctrine    insofar    as    Complaint

seeks       “to     vacate     and      enjoin”       state     court      judgments).

Nevertheless, the amicus counsel has, to his credit, mined the

       22
         Insofar   as  Solomon   Stratton  disputes   the   legal
consequences of the various state court proceedings — for
example, the termination of the parental rights of his parents —
the records of those proceedings constitute pertinent facts in
this litigation, properly subject to judicial notice. See Veney
v. Wyche, 293 F.3d 726, 731 (4th Cir. 2002); see also Fed. R.
Evid. 201.
       23
        As part of its Claim III, the Complaint reflects some
familiarity by the plaintiffs with the Rooker-Feldman doctrine,
alleging    that    “[d]efendants  conspire,    pre-plan,   and
execute . . . the fraudulent use of legal doctrines such as
‘Rooker-Feldman’ . . . to protect and conceal the enterprise
from being exposed in the federal courts.”      Complaint ¶ 452
(emphasis omitted).



                                             27
Complaint and sought to identify and marshal allegations which,

taken    together,            permit   a    good      faith   assertion       that    Claim     I

raises a § 1983 due process challenge to the adequacy of North

Carolina’s procedures for removing the Stratton children from

their parents’ custody, as well as the state’s procedures for

the termination of the Strattons’ parental rights.

       For        example,       the       amicus       emphasizes      the     Complaint’s

allegation         that       “the     post-deprivation         hearings       required       by

[North Carolina law] do not exist in Mecklenburg County.                                    They

have    been      eliminated         through     the     extrinsic     fraud     scheme      set

forth [in the Complaint].”                    Complaint ¶ 161.           The amicus also

argues       that,       as    part    of    the       conspiracy     described        in    the

Complaint,         the    paperwork        utilized      by   the    County    DSS    and    the

state courts deceives parents into waiving their due process

protections, and “[t]he Stratton parents and children have been

denied      all    pre-deprivation           and      post-deprivation        due    process.”

Id.     ¶¶ 171-75,            301.       Thus,        even    the    amicus     counsel       is

constrained to rely on the bizarre conspiracy allegations to

seek    a    viable        contention.           Even    if    the    due     process       claim

proposed by the amicus counsel is acknowledged, however, it is

necessarily circumscribed by the Rooker-Feldman doctrine.                                     And

any     such       claim       utterly      fails       to    pass    muster        under     the

substantiality doctrine.



                                                 28
                                               C.

       The liberal construction which we are obliged to afford to

a pro se complaint is not without bounds.                               Admittedly, pro se

complaints “represent the work of an untutored hand requiring

special judicial solicitude.”                     Nevertheless, they “may present

obscure or extravagant claims defying the most concerted efforts

to unravel them.”             Beaudett v. City of Hampton, 775 F.2d 1274,

1277    (4th    Cir.    1985).         As    we     have    acknowledged,            “[d]istrict

judges    are    not    mind       readers,”        and    the        principle      of     liberal

construction      does       not     require      them      to    “conjure         up     questions

never     presented       to    them . . . [or             to]        construct         full-blown

claims from sentence fragments.”                    Id. at 1278.

       For     multiple       reasons,       each     of        the    plaintiffs’          claims,

including the amicus counsel’s asserted due process claim, is

frivolous, wholly without merit, and thus insubstantial.                                      Those

reasons include the following:                    First, not having been properly

pursued in the district court, any due process claim propounded

by the amicus counsel has been waived.                           We would review such a

claim    for    plain     error      only.        Second,         it    is    clear       that    the

primary      focus      of     the     Complaint           is    to     seek        the     summary

invalidation       of     the      state     court        orders        that       underlie       the

termination      of     the    Strattons’         parental        rights.          Third,    it    is

apparent       that     the     Strattons           were        represented          by     counsel

throughout       the      state       court       proceedings,               and    that      their

                                               29
constitutional rights were protected.                    Fourth, any claim against

the judicial defendants would certainly be subject to dismissal

based     on    the    doctrine        of   absolute     judicial    immunity.         See

Bradley v. Fisher, 80 U.S. 335 (1871) (explaining that “it is a

general        principle    of     the      highest     importance    to    the    proper

administration of justice that a judicial officer, in exercising

the authority vested in him, shall be free to act upon his own

convictions,       without       apprehension       of   personal    consequences      to

himself”); see also Dean v. Shirer, 547 F.2d 227 (4th Cir. 1976)

(affirming        dismissal       of    § 1983     claim    on    basis    of   judicial

immunity). 24         Fifth, the due process allegations relied upon by

the amicus counsel must be viewed in context, that is, they are

scattered within a bizarre sixty-page Complaint that features a

fictitious         centuries-old            international         child     trafficking

conspiracy.        And finally, it is clear that any due process claim

is a mere pretext for the real focus of the Complaint, which

challenges the validity of records and proceedings of the North

Carolina        courts     that    resulted        in    the     termination      of   the

Strattons’ parental rights.                   As the district court explained,

those claims were resolved in the North Carolina courts and are

barred by the Rooker-Feldman doctrine.


     24
        Each of the eight judicial defendants asserted absolute
judicial immunity.



                                              30
      In these circumstances, we agree with the defendants that

all     of    the      plaintiffs’      claims       are     “so   attenuated     and

unsubstantial as to be absolutely devoid of merit.”                    Hagans, 415

U.S. at 536.               And we readily conclude that the due process

argument asserted by amicus counsel is “a pretextual federal

issue [asserted] solely for the purpose of having [] state-law

claim[s]     [i.e.,         parental   rights      issues]    adjudicated   in    the

federal system.”             Lovern, 190 F.3d at 655.              As we explained

years      ago,    “Article      III   of    the    Constitution     forbids     this

practice.”        Id. 25



                                            IV.

      Pursuant to the foregoing, the Complaint is barred by the

Rooker-Feldman doctrine, and the due process claim argued by the

amicus counsel fails to pass muster under Rooker-Feldman and the


      25
        The two purported state law claims of the Complaint —
assault and battery (Claim VII) and legal malpractice (Claim
VIII) — must also be dismissed.     The sole basis for federal
jurisdiction over them would be the supplemental jurisdiction
statute, codified at 28 U.S.C. § 1367.       Section 1367 only
extends the jurisdiction of a district court to claims which do
not themselves fall within any independent basis for federal
jurisdiction, but which are closely related to another claim
over which the court possesses original jurisdiction.    When a
district court dismisses federal claims for lack of subject
matter jurisdiction, there was never a valid claim to which the
state claims could be considered supplemental, and dismissal of
the state claims is also required. Crosby v. City of Gastonia,
635 F.3d 634, 644 (4th Cir. 2011).



                                            31
substantiality     doctrine.    Because     the   federal    district    court

lacked   subject    matter   jurisdiction    over   the     alleged   federal

claims, its dismissal of those claims pursuant to Rule 12(b)(1)

was proper, and its concurrent dismissal of the state law claims

was mandated.      We therefore affirm the judgment of the district

court.

                                                                      AFFIRMED




                                   32
GREGORY, Circuit Judge, concurring:

      I agree with the majority’s decision to affirm the district

court’s dismissal of Stratton’s complaint.                    I concur with the

rationale with one exception--I would find that the due process

claim    is    substantial   and   not     barred       by    the    Rooker-Feldman

doctrine, but fails to state a claim upon which relief could be

granted.      I would thus affirm the dismissal of the due process

claim on that ground.        See Greenhouse v. MCG Capital Corp., 392

F.3d 650, 660 (4th Cir. 2004).



                                      I.

      Admittedly, in the complaint, Solomon Stratton claims that

he and his family are victims of an international Luciferian

child trafficking conspiracy whose reach plausibly extends from

the     United    Nations    to    child     protection             authorities    in

Mecklenburg      County.     Beyond      these      incredulous         allegations

however,      Solomon   Stratton   asserts       that    he    was    deprived    due

process of law in the initial seizure of the Stratton children

and in the termination of the Stratton parents’ rights.

      The majority recognizes that “Claim I raises a § 1983 due

process challenge to the adequacy of North Carolina’s procedures

for removing the Stratton children from their parents’ custody,

as well as the state’s procedures for the termination of the

Strattons’ parental rights.”          Ante, at 28.             Yet, it concludes

                                      33
that the due process claim articulated in the complaint is so

attenuated that it is insubstantial, and is merely a pretext for

having    a    state-law      claim    adjudicated       in       federal    court    thus

barred by the Rooker-Feldman doctrine.                        I am of a different

view.



                                          II.

                                          A.

      First,     I    would     find     that   the      due       process    claim       is

substantial and thus jurisdiction exists to hear the merits.

The   substantiality         doctrine    states     that      “federal       courts      are

without       power   to     entertain     claims     otherwise         within       their

jurisdiction if they are ‘so attenuated and insubstantial as to

be absolutely devoid of merit, wholly insubstantial, obviously

frivolous,       plainly      insubstantial,        or     no       longer     open      to

discussion.’”         Davis v. Pak, 856 F.2d 648, 650-51 (4th Cir.

1988) (quoting Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)).

      The     “insubstantiality         threshold     is      a    difficult       one   to

meet,” as “dismissal for insubstantiality is appropriate only

where the proffered claim is truly frivolous,” or is merely a

“pretext[]      for    the     purpose     of   having        a     state    law     claim

adjudicated in the federal system.”                   Davis, 856 F.2d at 651

(emphasis      added).     Thus,   a    dismissal     for         insubstantiality        is

“appropriate in only the rarest of circumstances where . . . the

                                          34
complaint is deemed totally implausible.”                    Apple v. Glenn, 183

F.3d 477, 480 (6th Cir. 1999); see Ricketts v. Midwest Nat.

Bank, 874 F.2d 1177, 1182 (7th Cir. 1989) (“insubstantiality

dismissals         should     be      applied         only    in        extraordinary

circumstances”).

       If the “complaint raises an arguable question of law which

the court may ultimately resolve against the plaintiff,” the

more    appropriate      mechanism    for        dismissal   is    Federal    Rule    of

Civil Procedure 12(b)(6).            Ricketts, 874 F.2d at 1182 n.6; see

Neitzke v. Williams, 490 U.S. 319, 326 & n.6 (1989) (holding

that Rule 12(b)(1) insubstantiality dismissal is appropriate if

based    on   the       judge’s    disbelief        of   a   complaint’s       factual

allegations, whereas, a Rule 12(b)(6) dismissal is appropriate

where while operating under the assumption that all or a set of

facts in the complaint are true, “without regard to whether it

is   based    on   an    outlandish    legal       theory    or    on   a   close    but

ultimately unavailing one,” it is clear that no relief could be

granted under any set of facts that could be proved consistent

with the allegations).

       Applying these principles, it seems to me that we could

disregard the bizarre conspiracy alleged by Solomon Stratton and

consider whether his due process claim fails to state a claim.

The due process claim asserted here is not dependent on the

Luciferian     conspiracy;        whether    the    Strattons      were     denied   due

                                            35
process of law in the initial seizure of the children and in the

permanent     termination          of    parental      rights      is    a    sufficiently

substantial legal question that has not been addressed by any

court   in    the   12     years    since      this    matter      arose.       Given    the

liberal construction due to pro se litigants, and our duty to

apply the substantiality doctrine only in rare or extraordinary

circumstances, the more appropriate approach would be to proceed

to analyze whether the claim passes muster under Rule 12(b)(6).

Before turning to that question, I first address the separate

question whether the Rooker-Feldman doctrine bars the claim.

                                               B.

     The majority concludes that to the extent the due process

claim   is    acknowledged,         it    is    “necessarily        circumscribed”       by

Rooker-Feldman.          Ante, at 28.           I disagree.        The Rooker-Feldman

doctrine      essentially        holds     that       lower   federal        courts     lack

authority to “sit in direct review of state court decisions.”

Feldman,     460    U.S.    at     482    n.    16    (citation         omitted).       This

doctrine applies specifically to cases where “the loser in state

court files suit in federal district court seeking redress for

an   injury     allegedly        caused        by    the   state     court’s      decision

itself.”      Davani,      434     F.3d    at       713.   Thus,    in       applying    the

doctrine, (1) there must be a prior state court decision; and

(2) the loser in the state court must be challenging or seeking

to undo the prior state court’s decision by alleging an injury

                                               36
caused by the state court judgment itself.                    The doctrine has

narrow applicability, and should not be confused or conflated

with preclusion doctrines.             Exxon Mobile Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005).

     The Third Circuit recently considered whether a due process

claim based on custodial termination proceedings was barred by

the Rooker-Feldman doctrine.              In B.S. v. Somerset County, the

plaintiff “challenge[d] the process she received with respect to

state court orders.”            704 F.3d 250, 259 (3d Cir. 2013).             The

state   court    orders      terminated    the   mother’s   custodial      rights,

transferring them to the father, and denied the mother’s habeas

petition in which she argued the county violated state law by

removing her daughter from her custody without a hearing.                     The

Third Circuit held that because “the injury Mother claims is

. . . traceable to the [a]ppellee’s actions, as opposed to the

state court orders those actions allegedly caused, . . . the

Rooker-Feldman        doctrine   [does    not]   preclude[]      federal   subject

matter jurisdiction.”          Id. at 260.

     Here,      the   due    process   claim     asserts,   as   amicus    counsel

frames it, “an unjustified seizure of [Solomon] and his siblings

by Mecklenburg County,” “an improper exercise of jurisdiction

over [Solomon] and his family,” and a lack of “fundamental due

process   in      the       County’s   termination     procedures.”        (Amicus

Counsel’s Br. 10, 23.)            These allegations are independent of,

                                          37
and do not seek to overturn, any prior state-court judgment. 1

Stratton’s relief does not depend on whether the prior state

court judgments are overturned or vacated.                           Even if the order

terminating parental rights was valid, the actions taken by the

County to seize and retain custody over the children may have

been       improper.        Because        Stratton      alleges          an   independent

constitutional tort claim which is not dependent on the validity

of the orders terminating parental rights, the Rooker-Feldman

doctrine does not bar the due process claim asserted here.

                                            C.

       Because I believe the due process claim survives both the

insubstantiality bar and the Rooker-Feldman bar, I next consider

whether the due process claim fails to state a claim.                               Stripping

away       the   incredulous       conspiracy         theory,       succinctly        stated,

Stratton         asserts    that     the     removal         of     the     children        and

termination of parental rights deprived them of their right to

live       together    as   a   family     without      due       process      of    law,    in

violation of the Fourteenth Amendment.

       The       Due   Process     Clause        of    the        Fourteenth        Amendment

prohibits States from depriving “any person of life, liberty, or


       1
       As the majority notes, amicus counsel properly concedes
that to the extent that the prayer for relief asks the court “to
vacate and enjoin” various state-court judgments, (see J.A.
158), the request is barred by the Rooker-Feldman doctrine.



                                            38
property, without due process of law.”                      U.S. Const. amend. XIV.

Due    Process     consists       of    both    substantive      and   procedural       due

process components, both of which are asserted here.                               Sunrise

Corp. of Myrtle Beach v. City of Myrtle Beach, 420 F.3d 322, 328

(4th       Cir.   2005).     To        state    a   due     process    claim,       either

substantive or procedural, a plaintiff must allege: (1) that

they       have   been    deprived        of    “interests      encompassed        by   the

Fourteenth Amendment’s protection of liberty and property,” Bd.

of    Regents     v.   Roth,   408       U.S.   564,      569   (1972);    and    (2)   the

deprivation         did      not        comport        with      process         that    is

constitutionally due, Morrissey v. Brewer, 408 U.S. 471, 484

(1972).       For a substantive due process claim, a plaintiff must

also show that the state’s action is so arbitrary and egregious

that it “shocks the conscience.” 2                  Cnty of Sacramento v. Lewis,

523 U.S. 833, 846 (1998).

       The    Supreme     Court    has     recognized       a   “fundamental       liberty

interest of natural parents in the care, custody, and management

of their child.”           Santosky v. Kramer, 455 U.S. 745, 753 (1982).

As such, there is no doubt that now-deceased Jack Stratton had a


       2
       The Ninth Circuit has held that the proper test for the
deprivation   of    familial  companionship  in   violation  of
substantive due process is whether the state action amounts to
“unwarranted interference” as opposed to whether it “shocks the
conscience.”   Crowe v. Cnty. of San Diego, 608 F.3d 406, 441 &
n.23 (9th Cir. 2010) (citations omitted).



                                               39
liberty    interest        in     retaining       custody         over,    caring    for,      and

rearing his children as he deemed appropriate.                                   See Jordan by

Jordan     v.   Jackson,         15     F.3d    333,     342      (4th    Cir.    1994)    (“The

state’s     removal        of     a     child     from      his     parents       indisputably

constitutes         an   interference           with    a    liberty       interest      of    the

parents    and      thus    triggers       the        procedural      protections         of   the

Fourteenth Amendment.”).                 However, because Jack is no longer a

party to this action, the issue is whether Solomon, Jack’s son

and the remaining Appellant, has a reciprocal liberty interest

in being supervised and cared for by his parents.

      Whether children “have cognizable, reciprocal interests in

the   companionship             and    supervision       of       their    parents,      and    in

maintaining the emotional bonds that develop within the unitary

family” is an open question in this Circuit and has not been

decided by the Supreme Court. 3                        Jordan, 15 F.3d at 343 n.10

(citing     Michael        H.    v.     Gerald    D.,       491    U.S.    110,    130    (1989)

(plurality) (“We have never had occasion to decide whether a

child     has   a    liberty          interest,       symmetrical         with    that    of   her

parent, in maintaining her filial relationship.”); Smith v. Org.




      3
       In Santosky, the Supreme Court recognized that “the child
and his parents share a vital interest in preventing erroneous
termination of their natural relationship,” 455 U.S. at 760, yet
the Court has never held that this interest amounts to a
Fourteenth Amendment liberty interest.



                                                 40
of Foster Families, 431 U.S. 816, 847 (1977)). 4                          For purposes of

analysis,         I     assume   that        children     have        reciprocal    liberty

interests         in     retaining      nurturing        relationships       with      their

parents.          See Michael H., 491 U.S. at 130 (assuming for the

purpose      of       analysis   that    a    child     has   a   liberty    interest      in

maintaining her filial relationship).                     Based on this assumption,

Solomon has liberty interest in the supervision of his parents

and may assert a due process claim, even in Jack’s absence.                                A

review of the complaint indicates that Solomon has sufficiently

pled       the    existence      and    deprivation       of      a    liberty     interest,

satisfying the first prong to state a due process claim.

       As    to       the   second     prong,    Solomon       must     allege     that   the

deprivation did not comport with constitutionally due process.

Here, his claim fails.




       4
       The Second and Ninth Circuits have held that children
possess such liberty interests.   See Smith v. City of Fontana,
818 F.2d 1411, 1418 (9th Cir. 1987) overruled on other grounds
by Hodgers-Durgin v. de la Vina, 199 F.3d 1037 (9th Cir. 1999)
(en banc) (“The companionship and nurturing interests of parent
and child in maintaining a tight familial bond are reciprocal,
and we see no reason to accord less constitutional value to the
child-parent relationship than we accord to the parent-child
relationship.”); Duchesne v. Sugarman, 566 F.2d 817, 825 (2d
Cir. 1977) (“[W]e are concerned with the most essential and
basic aspect of familial privacy[--]the right of the family to
remain together without the coercive interference of the awesome
power of the state.    This right to the preservation of family
integrity encompasses the reciprocal rights of both parent and
children.”).



                                               41
     It is true that regardless of the state’s practices and

procedures,     “[w]hat      process      is      due”      is     a     question   of

constitutional law, not state law.                 Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 542 (1985).                    When a state seeks to

deprive a child of the liberty interest in being nurtured by

their parent, it must provide procedures that are fundamentally

fair.     See Santosky, 455 U.S. at 753-54 (holding that “[w]hen

the State moves to destroy . . . familial bonds, it must provide

parents with fundamentally fair procedures.”).

     Yet,    the    complaint   fails     to      satisfy    the       second   element

because it is clear that the state court provided Stratton with

notice and adequate hearings prior to the termination of the

familial relations.          The complaint alleges numerous procedural

defects, none of which persuade otherwise, and only one is worth

addressing.        Specific to the initial seizure of the children,

the complaint alleges that the Strattons:                        (1) never received

certain     state-mandated      summons      or    at    the      very    least,    the

required 7-day initial hearing, see N.C. Gen. Stat. Ann. § 7B-

506(a);   and   (2)   were    never    given      the    opportunity       to   present

evidence to determine whether to continue custody, see id. § 7B-

506(b).     These assertions bely the court records which are the

proper subject of judicial notice.                See Veney v. Wyche, 293 F.3d

726, 730 (4th Cir. 2002) (holding that in considering whether a

claim fails to state a claim, we need not “‘accept as true

                                        42
allegations that contradict matters properly subject to judicial

notice     or   by    exhibit.’”          (quoting      Sprewell     v.    Golden      State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).

      On    January        30,    2001,    when     the    Stratton       children      were

removed from their parents’ home, the Strattons received summons

to appear on February 2, 2001, for the appointment of counsel

and other matters relating to the removal of the children.                               On

February 2, the said hearing occurred to determine whether to

continue custody of the Stratton children.                       The Stratton parents

attended.       No evidence was adduced; however, the court adopted

the   facts     in   the    petition       submitted       by    MCDSS    to   obtain    the

nonsecure custody warrant, which were the same facts as observed

by MCDSS on their first visit to the Strattons’ first residence

on    December       19,    2000.     The     matter       was     then    set    for     an

adjudicatory hearing on March 12, 2001.

      Prior to the March 12 hearing, on February 16, the Stratton

parents and MCDSS entered into a plan that should have led to

reunification        of     the    parents        and     the    children.        In    the

agreement, the parties adopted the same facts as observed by

MCDSS on their first visit.                  The Stratton parents signed the

agreement.       On March 12, at the adjudicatory hearing, the only

evidence presented consisted of the court reading the facts in

the mediation agreement into the record.                         At that hearing, the

Stratton parents affirmed those facts.

                                             43
      Their affirmation of the facts is where this case fails, as

it   cannot      be    said   that    they    were       denied      an     opportunity          to

present     evidence       where     they    did       not    take     advantage           of   the

opportunity given to them to do so.                      Moreover, it appears that

at some later proceedings, though Jack and Kathy may not have

testified        themselves,       they    adduced      testimony         in    the    form      of

affidavits        of    other   witnesses,          which      favored         the     Stratton

parents’    positions.          It    is    clear      from     this      record      that      the

Strattons     were      given   notice      and    an    opportunity           to     be   heard.

Therefore, the complaint fails to state a procedural due process

violation.

      As    to    the    substantive        due    process         claim,      the    complaint

asserts     numerous       bizarre     allegations           but    fails      to    state      any

plausible facts that meet the “shock the conscience” standard.

As such, the complaint fails to state a substantive due process

violation.



                                            III.

      For    the       foregoing     reasons,      I    would       affirm      the    district

court’s dismissal of the complaint.




                                             44